
	

116 S2084 IS: Generating Resilient, Environmentally Exceptional National Streets Act
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2084
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2019
			Mr. Markey (for himself, Mr. Carper, Mr. Sanders, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to require transportation planners to consider projects and
			 strategies to reduce greenhouse gas emissions, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Generating Resilient, Environmentally Exceptional National Streets Act or the GREEN Streets Act.
		2.Consideration of projects and strategies to reduce greenhouse gas emissions
 (a)National goals and performance management measuresSection 150 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)by redesignating paragraph (7) as paragraph (8); and (B)by inserting after paragraph (6) the following:
						
 (7)Combating climate changeTo reduce carbon dioxide and other greenhouse gas emissions and improve the resilience of the transportation system.;
 (2)in subsection (c)— (A)in paragraph (1)—
 (i)by striking the paragraph designation and all that follows through Not later and inserting the following:  (1)Rulemaking (A)In generalNot later; and
 (ii)by adding at the end the following:  (B)UpdatesThe Secretary shall periodically update the rulemaking promulgated under subparagraph (A) as necessary, including to implement the amendments made to this section by the GREEN Streets Act.;
 (B)in paragraph (5)— (i)in subparagraph (A), by striking and at the end;
 (ii)in subparagraph (B), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (C)transit accessibility (as defined in section 5326(a) of title 49); (D)transit stop distance (as defined in section 5326(a) of title 49); and
 (E)transit mode share (as defined in section 5326(a) of title 49).; and (C)by adding at the end the following:
						
 (7)Greenhouse gas emissions on public roadsFor the purpose of carrying out section 119(f)(3), the Secretary shall establish— (A)minimum standards for States to use in decreasing per capita vehicle miles traveled on public roads, including through—
 (i)alignment of zoning and land use policy and planning; (ii)investment in active and safe transportation infrastructure, such as sidewalks, trails, and bike lanes; and
 (iii)public transit; (B)minimum standards for States to use in improving the resilience of public roads;
 (C)in consultation with the Administrator of the Environmental Protection Agency, minimum standards for the reduction of greenhouse gas emissions on public roads, with the goal of achieving net-zero emissions; and
 (D)measures for States to use to assess— (i)carbon dioxide emissions on public roads; and
 (ii)any other greenhouse gas emissions on public roads, as determined to be appropriate by the Secretary.; and
 (3)in subsection (d)(1)— (A)by striking subsection (c), each State shall set and inserting subsection (c)(1)(A), and not later than 1 year after each update of that rulemaking under subsection (c)(1)(B), each State shall set or update, as applicable,; and
 (B)by striking and (6) and inserting (6), and (7). (b)Metropolitan transportation planning (1)Federal-aid highwaysSection 134(h) of title 23, United States Code, is amended—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (F) through (J) as subparagraphs (H) through (L), respectively; and
 (ii)by inserting after subparagraph (E) the following:  (F)reduce carbon dioxide and other greenhouse gas emissions;
 (G)decrease per capita vehicle miles traveled; ; and (B)by adding at the end the following:
						
 (4)Analysis of projects that increase traffic capacityIn furtherance of the planning goals described in subparagraphs (F) and (G) of paragraph (1), a metropolitan planning organization shall conduct and publish an analysis of the impact on per capita vehicle miles traveled, mobile source greenhouse gas emissions, and non-single-occupancy-vehicle trips, including trips by bicycle, pedestrian travel, public transportation, and passenger rail, prior to approval of each project within the metropolitan planning area that—
 (A)uses funds made available under this title to increase traffic capacity, including— (i)by adding new travel lanes, including on an existing road; or
 (ii)by converting shoulder lanes into new travel lanes; and (B)is projected to receive not less than $25,000,000 of Federal funds made available under this title..
 (2)Public transportationSection 5303(h)(1) of title 49, United States Code, is amended— (A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and
 (B)by inserting after subparagraph (E) the following:  (F)reduce carbon dioxide and other greenhouse gas emissions;
 (G)decrease per capita vehicle miles traveled;. (c)Statewide and nonmetropolitan transportation planning (1)Federal-aid highwaysSection 135(d) of title 23, United States Code, is amended—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (F) through (J) as subparagraphs (H) through (L), respectively; and
 (ii)by inserting after subparagraph (E) the following:  (F)reduce carbon dioxide and greenhouse gas emissions;
 (G)decrease per capita vehicle miles traveled; ; and (B)by adding at the end the following:
						
 (4)Analysis of projects that increase traffic capacityIn furtherance of the planning goals described in subparagraphs (F) and (G) of paragraph (1), a State shall conduct and publish an analysis of the impact on per capita vehicle miles traveled, mobile source greenhouse gas emissions, and non-single-occupancy-vehicle trips, including trips by bicycle, pedestrian travel, public transportation, and passenger rail, prior to approval of each project within the State that—
 (A)uses funds made available under this title to increase traffic capacity, including— (i)by adding new travel lanes, including on an existing road; or
 (ii)by converting shoulder lanes into new travel lanes; and (B)is projected to receive not less than $25,000,000 of Federal funds made available under this title..
 (2)Public transportationSection 5304(d)(1) of title 49, United States Code, is amended— (A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and
 (B)by inserting after subparagraph (E) the following:  (F)reduce carbon dioxide and other greenhouse gas emissions;
 (G)decrease per capita vehicle miles traveled;. (d)National highway performance programSection 119(f) of title 23, United States Code, is amended—
 (1)in the subsection heading, by striking conditions and inserting conditions; greenhouse gas emissions on public roads; and (2)by adding at the end the following:
					
						(3)Greenhouse gas emissions on public roads
							(A)Penalty
 (i)In generalSubject to clause (ii), if a State reports, in a performance target report under section 150(e), that the State has not achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7), the State shall be required, during the following fiscal year—
 (I)to obligate, from the amounts apportioned to the State under section 104(b)(1), an amount that is not less than the amount of funds apportioned to the State for fiscal year 2009 under the Interstate maintenance program for the purpose of achieving the targets through projects on Federal-aid highways; and
 (II)to obligate, from the amounts apportioned to the State under section 104(b)(2) (other than amounts suballocated to metropolitan areas and other areas of the State under section 133(d)), an amount equal to 10 percent of the amount of funds apportioned to the State for fiscal year 2009 under the Interstate maintenance program for the purpose of achieving the targets through projects on Federal-aid highways.
 (ii)IncreaseEach fiscal year after the date of enactment of this paragraph, the amount required to be obligated under clause (i)(I) shall be increased by 2 percent over the amount required to be obligated in the previous fiscal year.
 (B)RestorationThe obligation requirement in subparagraph (A)(i)(I) for a fiscal year shall remain in effect for each subsequent fiscal year until the date on which the Secretary determines that the State has achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7)..
				(e)Transit accessibility
 (1)Transit accessSection 5326 of title 49 is amended— (A)in the section heading, by inserting and accessibility after management;
 (B)in subsection (a)— (i)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
 (ii)by inserting after paragraph (1) the following:  (2)Covered entityThe term covered entity means—
 (A)any metropolitan planning area with a population of not fewer than 250,000 individuals on the date of enactment of the GREEN Streets Act; and
 (B)any State in which there exists a metropolitan planning area with a population of not fewer than 250,000 individuals on the date of enactment of the GREEN Streets Act.
 (3)Transit accessibilityThe term transit accessibility means the share of jobs, health care facilities, grocery stores and other food suppliers, schools, and other destinations accessible by public transportation in any 45-minute period.;
 (C)by adding at the end the following:  (6)Transit mode shareThe term transit mode share means the percentage of trips taken by public transportation for both commuting and noncommuting trips.
 (7)Transit stop distanceThe term transit stop distance means the average distance by census block to the nearest transit stop, passenger station, or terminal providing regularly scheduled service.;
 (D)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (E)by inserting after subsection (b) the following:
						
							(c)Transit access
 (1)Standards and performance measuresNot later than 1 year after the date of enactment of the GREEN Streets Act, the Secretary shall establish national transit access standards and performance measures for— (A)transit accessibility;
 (B)transit stop distance; and (C)transit mode share.
 (2)Performance targets and initial reportNot later than 180 days after the date on which the Secretary establishes the standards and performance measures under paragraph (1), the Secretary shall—
 (A)require each covered entity to— (i)establish targets for the covered entity relating to each of the standards and performance measures described in paragraph (1); and
 (ii)submit to the Secretary a report describing—
 (I)the performance of the covered entity with respect to each of the standards and performance measures described in paragraph (1); and
 (II)by functional classification, the share of housing units and roadways in the covered entity that have—
 (aa)sidewalks; (bb)crosswalks;
 (cc)dedicated bike lanes; or (dd)other forms of dedicated nonmotorized facilities; and
 (B)provide technical assistance, including analytical tools, to assist a covered entity in— (i)establishing targets under subparagraph (A)(i); and
 (ii)reporting on performance under subparagraph (A)(ii). (3)Subsequent reports (A)TimingNot later than 180 days after receipt of the initial report under paragraph (2)(A)(ii), the Secretary shall establish a schedule for the submission of subsequent reports by each covered entity.
 (B)ContentsEach subsequent report under this paragraph shall describe— (i)the progress of the covered entity in meeting the targets of the covered entity relating to the standards and performance measures described in paragraph (1), including any change in performance since the submission of the previous report;
 (ii)any revision of existing targets or establishment of new targets relating to the standards and performance measures described in paragraph (1); and
 (iii)any proposal for the revision of existing targets or the establishment of new targets relating to the standards and performance measures described in paragraph (1).
 (C)Technical assistanceThe Secretary shall provide technical assistance, including analytical tools, to assist a covered entity in—
 (i)reporting on performance under this paragraph; and (ii)establishing or revising performance targets relating to the standards and performance measures described in paragraph (1)..
 (2)Metropolitan transportation planningSection 5303(h)(2)(B)(i)(I) of title 49, United States Code, is amended by striking title 23, and inserting title 23 and section 5326,. (3)Conforming amendments (A)Section 134(h)(2)(B)(ii) of title 23, United States Code, is amended by striking 5326(c) and inserting 5326(d).
 (B)Section 135(d)(2)(B)(ii) of title 23, United States Code, is amended by striking 5326(c) and inserting 5326(d). (C)Section 5303(h)(2)(B)(ii) of title 49, United States Code, is amended by striking 5326(c) and inserting 5326(d).
 (D)Section 5304(d)(2)(B)(ii) of title 49, United States Code, is amended by striking 5326(c) and inserting 5326(d). (E)Section 5337(a)(4)(B) of title 49, United States Code, is amended by striking 5326(d) and inserting 5326(e).
 (F)Section 24904(c)(1)(A) of title 49, United States Code, is amended by inserting subsections (b), (d), and (e) of after authorized under.